Order filed May 28, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00010-CV
                                   ____________

                         WENDY SCHREIBER, Appellant

                                        V.

                        STATE FARM LLOYDS, Appellee


                      On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-03419

                                     ORDER

      This is an appeal from a judgment signed September 23, 2013. The
reporter’s record was filed May 7, 2014. A supplemental reporter’s record was
filed May 13, 2014.

      The court has determined that the reporter’s record from the hearing held
September 23, 2013 on “Defendant State Farm Lloyds’ Motion to Enter Judgment
and Motion for Costs” is relevant and has been omitted from the reporter’s record.
See Tex. R. App. P. 34.6(d). The official court reporter for the 190th District Court
is directed to file a supplemental reporter’s record from the hearing held September
23, 2013 on “Defendant State Farm Lloyd’s Motion to Enter Judgment and Motion
for Costs.” The supplemental reporter’s record is to be filed with this court on or
before June 8, 2015.

      If no record was made of the hearing on “Defendant State Farm Lloyd’s
Motion to Enter Judgment and Motion for Costs,” the official court reporter is to
notify this court within 10 days that no record was made of this hearing.

                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.